Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to the claims are withdrawn in view of the amendments thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Elchuk (33,686) on 5/11/2022.
The application has been amended as follows: 
	
	In claim 1, line 24, “equipment cabinet, leading” is changed to read - - equipment cabinet, the separate airflow path beginning adjacent the bottom portion of the frame and leading - -
	In claim 3, lines 1-3, “wherein: the frame includes a bottom portion (32a); and the baffle” is changed to read - - wherein: the baffle - -
	In claim 4, line 2, “the frame includes a bottom portion” is changed to read - - the bottom portion - -
In claim 5, line 2, “the frame includes a bottom portion” is changed to read - - the bottom portion - -
In claim 8, line 2, “the baffle section” is changed to read - - the baffle structure - -
In claim 14, line 2, “adjacent a bottom portion” is changed to read - - adjacent the bottom portion - -
In claim 20, line 9, “top panel 22” is changed to read - - top panel (22) - - 
In claim 20, line 25, “equipment cabinet, leading” is changed to read - - equipment cabinet, the separate airflow path beginning adjacent the bottom portion of the frame and leading - -

Claim 21 (Currently Amended) An equipment cabinet, comprising: a frame (32) including a bottom portion (32a); a plurality of exterior panels including first and second side panels (16/18), and a rear panel (24), supported from the frame in vertical orientations to help define an interior area within the equipment cabinet, the rear panel having an opening (24b) at an upper end thereof for enabling hot air (28) within the interior area of the equipment cabinet to be expelled from the equipment cabinet; at least one top panel (22) for covering at least a major portion of the equipment cabinet, the top panel including an opening (22a) to expel warm air (30) from within the interior area to an ambient environment outside the equipment cabinet; at least one front door (12 or 14) movable between open and closed orientations to enable access to the interior area of the equipment cabinet; at least one of the front door or the bottom portion (32a) or the rear panel (34) including a cool air opening (12a, or 14a or 24a) for enabling cool air (26) to enter the interior area of the equipment cabinet and flow into a lower cool air intake compartment (42) of the equipment cabinet; a multi-section baffle structure (36a-36e) disposed within the interior area of the equipment cabinet, and extending laterally between the first and second side panels, the baffle structure forming a barrier that creates a high heat compartment (38) separated from an upper compartment (40) within the interior area of the equipment cabinet, wherein at least one section (36b) of the multi-section baffle structure a pair of opposing flanges (36c1) supported within the equipment cabinet to support and enable sliding movement of the at least one section (36b) of the baffle section; the baffle structure further configured to channel the hot air (28) generated from an electrical component housed in the high heat compartment upwardly and toward the opening at the upper end of the rear panel, to be expelled through the opening at the upper end of the rear panel to the ambient environment outside the equipment cabinet, the upper compartment operating to channel the warm air (30) created from an additional electrical component housed in the upper compartment, through the opening in the at least one top panel, to the ambient environment outside the equipment cabinet.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-15, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “the baffle structure (36a-36e) further configured to cooperate with the at least one front door to form a separate airflow path along the front portion of the interior area of the equipment cabinet, the separate airflow path beginning adjacent the bottom portion of the frame and leading into the upper compartment”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While McKeen as modified by Yu teaches many of the limitations of claim 1 as per pages 3-5 of the non-final office action, neither McKeen nor Yu, nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 1.

With respect to claims 16-19, see the reasons for allowance on pages 10-11 of the non-final office action

With respect to claim 20, said claim 20 recites the same limitations as those noted above with respect to claim 1 and are thus allowable for similar reasons.

With respect to claim 21, the allowability resides in the overall structure of the device as recited in independent claim 21 and at least in part because claim 21 recites, “a pair of opposing flanges (36c1) supported within the equipment cabinet to support and enable sliding movement of the at least one section (36b) of the baffle section”.
The aforementioned limitations in combination with all remaining limitations of claim 21 are believed to render said claim 21 patentable over the art of record.

While McKeen as modified by Yu teaches many of the limitations of claim 21 as per the rejection to claim 9 on pages 7-8 of the non-final office action, neither McKeen nor Yu, nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 21.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835